Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended the claims to include “a device of the second participant.” It is unclear whether the device is referring to the sharing electronic device of the first participant and second participant or a separate device of the second user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubinstein (US 2012/0166553) in view of Maguire (US 2016/0021116)


Regarding Claim 1,

Rubinstein (US 2012/0166553) teaches a computer-implemented method, comprising: 
receiving, by a computing device, sharing event data from a remote computing device in a comparative confidence environment, the sharing event data including usage data regarding the sharing of an electronic device between a first participant and a second participant obtained by the remote computing device during a sharing event (Figure 10, 1030, Did User1 and User2 share a device?, also see associated text); 
calculating, by the computing device, a comparative confidence score for the first participant and the second participant based on the sharing event data (Figure 10, 1040, 1050, determining score indicative of real-world interactions (i.e. confidence score) between user1 and user2, also see associated text); 
While Rubinstein teaches sending access codes to a second user based on the confidence score (Claim1), Rubinstein does not explicitly teach enabling, by the computing device, the first participant to gain access to a device of the second participant based on the comparative confidence score.  

Maguire (US 2016/0021116) teaches enabling, by the computing device, the first participant to gain access to a device of the second participant based on the comparative confidence score (Figure 6, 630, 640 and associated text, teaches “determine that the first user is connected to the second user and that the first user has authorization to provide instructions to the second device”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rubinstein to include directly granting access to the first participant the device of the second participant

The motivation is to be able to allow close friends or family members the authorization to control a user’s device (Paragraph [0007]) 

Regarding Claim 2,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Maguire teaches wherein the enabling the first participant to gain access to the device comprises automatically granting the first participant access to the device (Paragraph [0022] teaches first degree friends may automatically be authenticated to access and use the user’s device)

  
Regarding Claim 3,

Rubinstein and Maguire teaches the computer-implemented method of claim 1, but does not explicitly teach wherein the enabling the first participant to gain access to the device comprises sending a notification to the second participant that the first participant should be granted access to the resource.  
The Examiner takes Official Notice that sending notifications to a user should be granted access is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein and Ho with sending a notification to the second participant that the first participant should be granted access and the results would be predictable (i.e. the first participant already is granted access, see above citations, and sending a notification beforehand would yield predictable results)

Regarding Claim 4,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Rubinstein teaches wherein the sharing event data comprising one or more selected from the group consisting of: information regarding a pairing of the electronic device with another electronic device, implicit or explicit user ratings (Figure 10, 1050, teaches a “score” i.e. user rating) 

Regarding Claim 5,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. While Rubenstein teaches calculating the comparative confidence score based on the usage data regarding use of the electronic device during the sharing event and context data regarding the sharing event, Rubinstein does not explicitly teach wherein calculating the comparative confidence score comprises a machine learning tool of the computing device 
The Examiner takes Official Notice that using machine learning is well known in the art
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rubinstein to include a machine learning tool to calculate the score and the results would be predictable (i.e. using machine learning for the score)


Regarding Claim 7,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Maguire wherein the electronic device is selected from the group consisting of: headphones, a memory device, an electrical charger, and a mobile computing device (Paragraph [0066] user tablet (i.e. mobile computing device))

Regarding Claim 8,

Rubinstein and Maguire teaches the computer-implemented method of claim 1. Rubinstein teaches further comprising: receiving, by the computing device, additional sharing event data from the second participant regarding the first participant accessing the resource of the second participant during a second sharing event; and  P201804875US0130 of 35updating, by the computing device, the comparative confidence score of the first participant based on the additional sharing event data (Figure 11, teaches using additional sharing data such as location information to update sharing event data).  

Regarding Claim 9,

Rubinstein teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: determine sharing event data regarding a sharing event wherein the computer device of a first participant utilizes a secondary device of a second participant, the sharing event data including usage data regarding usage of the secondary device (Figure 10, 1030, 1040, 1050, determining score indicative of real-world interactions (i.e. confidence score) between user1 and user2, also see associated text); send the sharing event data to a remote confidence server (Figure 2, Social networking system, 100, Real world interaction analyzer, 265);
Rubinstein does not explicitly teach receive from the remote confidence server a permission notification indicating to the first participant that another participant should be granted to a resource of the computing device; and enable, by the computing device, a remote device access to a resource of the computing device of the first participant based on the notification.  

Maguire teaches receive from the remote confidence server a permission notification indicating to the first participant that another participant should be granted to a resource of the computing device  based on the sharing event data; and enable, by the computing device, a remote device access to a resource of the computing device of the first participant based on the notification (Figure 6, 630, 640 and associated text, teaches “determine that the first user is connected to the second user and that the first user has authorization to provide instructions to the second device”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rubinstein to include directly granting access to a participant

The motivation is to be able to allow close friends or family members the authorization to control a user’s device (Paragraph [0007] of Maguire) 


Regarding Claim 10,

Rubinstein and Maguire teaches the computer program product of claim 9, wherein the permission notification indicates that a third participant has a confidence score enabling them to access the resource, and wherein the third participant is enabled to access the resource via the remote device based on the confidence score, which is determined by the confidence server based in part on the sharing event data (Figure 9, shows a third participant, Rubinstein)(Maguire teaches enabled access based on relationship).  

Regarding Claim 11,

Rubinstein and Maguire teaches the computer program product of claim 9, wherein the permission notification indicates that the second participant has a comparative confidence score enabling them to access the resource, and wherein the second participant is enabled to access the resource based P201804875US0131 of 35on the comparative confidence score, which is determined by the confidence server based in part on the sharing event data (above cited portions of Rubinstein teaches the confidence score, above cited portion of Maguire teaches enabled access)

Regarding Claims 12-13,

Claims 12-13 are similar in scope to Claims 4, 7 and are rejected under a similar rationale.

Regarding Claims 14-16,

Claims 14-16 are similar in scope to Claim 1, 3 and is rejected for a similar rationale.

Regarding Claims 17-18, 20, 

Claims 17-18, 20 are similar in scope to Claims 4-5, 8 and is rejected for a similar rationale.

Regarding Claim 19,

Rubinstein and Maguire teaches the system of Claim 14. Rubinstein teaches calculating an overall confidence score of the first participant based on multiple comparative confidence scores calculated for the first participant and other participants (Paragraph [0086-0087])


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439